DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The supplemental amendment filed on 3/11/21 has been entered in full. Claims 135-144 are canceled. Claims 127, 129-131, 133 and 134 are amended. New claims 145-150 are added. Claims 125-134 and 145-154 are pending.

Election/Restrictions
Restriction was required under 35 U.S.C. 121 and 372 in the Office Action mailed on 12/8/20. New claims 145-154 depend from claim 125 and belong to Group I.
Applicants' election without traverse of Group I, claims 125-134 and 145-154, in the reply filed on 3/5/21 is acknowledged. Claims 134 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 125-134 and 145-154 are under consideration.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required:
The instant drawings, 37 sheets, filed on 3/15/19, do not comply with 37 C.F.R. 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter. 
Figure 3, which is shown on sheets 3 and 4, labeled "FIGURE 3" and "FIGURE 3 (cont.)", which should be corrected to Figure 3A and 3B.
Sheets 5-8 should be corrected to Figures 4A-D.
Sheets 11-13, labeled "Figure 1 GRP78" etc, should be corrected to Figures 7-9.
Sheets 14-17 should be corrected to Figures 10A-D. 
Sheet 18 should be corrected to Figure 11.
Sheets 19-22 should be corrected to Figures 12A-D.

Sheets 25 and 26 should be corrected to Figures 15A-B.
Sheets 27 and 28 should be corrected to Figures 16 and 17.
Sheets 29 and 30 should be corrected to Figures 18A-B.
Sheet 31 and 32 should be corrected to Figures 19 and 20.
Sheets 33-36 should be corrected to Figure 21A-B.
Sheet 37 should be corrected to Figure 22.
Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Applicants are reminded that once the drawings are changed to meet the separate numbering requirement of 37 C.F.R. 1.84(U)(1), Applicants are required to file an amendment to change the Brief Description of the Drawings and the rest of the specification accordingly.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because in the alternative it is directed to GRP78 binding antibodies, but the claims as amended are limited to EphA5 binding antibodies. A new title is required that is clearly indicative of the invention to which the claims are directed.
The Brief Description of Drawings should be corrected to match the renumbering of the Drawings required above.
Appropriate correction is required.

Claim Objections
Claims 125-134 and 145-154 are objected to for the following informalities:
Claim 125 is objected to because the abbreviation EphA5 should be accompanied by the full terminology the first time it is used in a series of claims; e.g., "EphA5 (ephrin type-A receptor 5)"; see the specification at ¶ 5.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 129 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 129 limits the antibody or fragment of claim 125 to one selected from a group including a "single domain antibody". However, a single domain antibody includes only a "single domain"; i.e., three HCDRs or three LCDRs. As parent claim 125 is limited to an antibody that includes both three HCDRs and three LCDRs, it is unclear how the group recited in claim 120 can include a single domain antibody.

Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claim 133 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method for treating a subject having lung cancer, the method comprising administering an effective amount of an antibody of claim 125 to the subject,
does not reasonably provide enablement for 
A method for treating a subject having a cancer, the method comprising administering an effective amount of an antibody of claim 125 to the subject.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention is a method with the intended goal of treating cancer. The method achieves this goal via a single step of administration of a monoclonal antibody selected from a group of antibodies that specifically bind to the Ephrin Type A receptor 5 (EphA5), the antibodies defined in the claims by the sequences of the complementarity-determining regions (CDRs). The claim is not limited to treatment of any particular form of cancer, and the specification teaches that the cancer may be any of essentially any tissue, such as breast, lung, head & neck, prostate, esophageal, tracheal, brain, liver, bladder, stomach, pancreatic, ovarian, uterine, cervical, testicular, colon, rectal or skin.
While the claims encompass treatment of this broad range of types of cancer, the teachings of the prior art and the examples in the specification are limited to demonstrating an association between EphA5 and lung cancer. The prior art teaches that "immunohistochemical analysis showed that EphA5 is widely expressed in human lung cancer" and that a "monoclonal antibody against EphA5 (11C12), when administered in combination with radiotherapy, sensitized lung cancer cells to IR in vitro and improved the overall survival of mice bearing human lung cancer xenografts" (pg 7358 of Staquicini et al, 2015. Journal of Biological Chemistry. 270(12): 7345-7359). With respect to the working examples in the specification, Example 1 describes the generation of anti-EphA5 antibodies, which were then "tested for binding and internalization on H460 human lung carcinoma (EphA5 positive) and H226 human lung squamous cell carcinoma (EphA5 negative) cell lines in vitro" (¶ 235, published application). The antibodies were further tested for "therapeutic effectiveness" as "anti-EphA5 antibody-drug conjugates" in a cytotoxicity assay with H460 cells (¶ 237-238), showing "an enhanced killing effect" when "compared to the secondary drug conjugates alone" (¶ 244). The tumor homing was further validated in vivo using xenografts of EphA5-expressing tumors (¶ 271). The results of these working examples are supported by the post-filing date publication of D'Angelo et al, 2018. JCI Insight. 3(9): e98305, 12 pages as printed. 
In view of the teachings of the specification and the relevant art, the specification enables the skilled artisan to practice a method for treating a subject having lung cancer, the method comprising administering an effective amount of the claimed anti-EphA5 antibody to the subject. However, the specification fails to provide enablement for the full scope of the claims for the following reasons. The scope of the claims encompasses not just lung cancer, which has been demonstrated to have a connection to EphA5 expression, but any type of cancer. The genus of cancer is vast, with different etiologies and different gene expression in the affected tissue. The prior art and the specification do not demonstrate either that EphA5 expression is related to such a breadth of cancer, or that the genus of cancer related to EphA5 expression is necessarily limited to lung cancer. A statement that a genus of diseases, such as a variety of types of cancer, exists that are "related" to 
In conclusion, in view of the teachings of the specification and the relevant art, the specification enables the skilled artisan to practice the method of claim 133 wherein the cancer is lung cancer, but due to the large quantity of experimentation necessary to determine the full scope of cancer associated with EphA5, the lack of direction/guidance presented in the specification regarding same, lack of working examples and the teachings of the prior art and the complex nature of the invention, undue experimentation would be required of the skilled artisan to use the claimed invention.


Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646